FILED
                             NOT FOR PUBLICATION                            NOV 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARTIN ROJAS-REFUJIO, AKA Martin                 No.   14-73034
Refugio, AKA Martin Rojas,
                                                 Agency No. A095-804-643
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2016**

Before:        LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Martin Rojas-Refujio, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s denial of cancellation of removal. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s continuous

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
physical presence determination. Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-

51 (9th Cir. 2004). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Rojas-Refujio

failed to establish the requisite continuous physical presence, where Rojas-Refujio

testified that he remained outside the United States for a period of more than 180

days in the aggregate during the statutory period. See 8 U.S.C. § 1229b(b)(1)(A),

(d)(2) (a departure in excess of 180 days in the aggregate breaks continuous

physical presence).

      PETITION FOR REVIEW DENIED.




                                          2                                    14-73034